Citation Nr: 1129744	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for hepatitis C.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decision of the RO that the Veteran had not submitted new and material sufficient to reopen the claim of service connection for hepatitis C.  

The Board previously denied the Veteran's original claim of service connection for hepatitis C in a decision promulgated in August 2009 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After reviewing the record, the Board finds that inadequate notice was provided to the Veteran in the November 2009 letter.

Under Kent, the Court held that, in the context of a claim to reopen on the basis of new and material evidence, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In doing so, such notice includes notifying the Veteran of what constitutes new and material evidence.  

While the RO notified the Veteran about the basis of the prior denial and evidence needed to substantiate the underlying claim, he was not adequately notified of the definition of new and material evidence; thereby, he was not given complete notice of evidence needed to substantiate a reopened claim.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should provide the Veteran with appropriate notice as to the matter of new and material evidence necessary to substantiate the element or elements required to reopen the claim to include the definition of new and material evidence in accordance with 38 C.F.R. § 3.156 (a) (2010).  The Veteran should be given a reasonable amount of time to respond.

2.  After completing all indicated development, the RO should readjudicate the matter of whether new and material evidence had been submitted to reopen the previously denied claim of service connection for hepatitis C in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran with a fully responsive Supplemental Statement of the Case and afford him a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

